              Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 1 of 19




Wesley Woodlawn Hospital
                                                                              Acct Jr       E00009412379
                           DaUt OJ/OS/17                                         u ••       B000135095

                                                                                               ICI
                                                                                               3
                                                                                                                                                    ...
                                                                                                                                           ni'tt;·>-.e;o·47sr .:r ~i~E
                                                                                                                                                    lCIX•lOC•S397

Pr:ioi: lltay    Oc:ou;&cioa                   Patiuit'a  ~al Ad.dreaa                                                        Couty
                                                                                                                                                 · - Plloa•
                                               94g3 S Sl'ROCE St',WICHITJ\,KS 67060
                                               a.p:i.~·.       A.44re••
                                                                                                                           SEOG'OIICIC
                                                                                                                    Otb.er pi.o-                 ..,.,..,. ,,.,...
                                                                                                                                                 185·?66·0337

                                              NA,WlCH:tTA,ICS 67214                                                                              NOm

PR   <:uaruitor•a naae                        MiSftp                                                                                             JIOM l'llOae
K)   NOR.<:.\Jl. :a:u.x                        Hil $ SPROCE n",WICIUTJ\, J(S '70'0                                                               ?115·7'5-0J.l?
     ouar... tor•. !Qrp1oycr                   llmpl.OJ'Dr Mdr.,..                                                                               .....ic.-.
     SELF EMPLOYSO                            8461 S SPRUCE ST,llAYSVIl.LE,ICS 67060                                                             785·766-0337
SocilU Security #                             °""P&tloa
>OCX•XX•8898

n otlaar - - r · a . _                         lldd.l;eaa
                                                                                                                                                 -    WIM:mol
     l«lRGAN I KEVIN                           640 S SPROCt ST , WICHITA, KS '70SO                                                               785·7'6•0827
     llllploya:                                ll!ployer ~                                                                                       Work Pbac•
     SPiltI'f SPIRIT JU!ROSYSTEMS              1801 S OLIVER  w:ICHITA,l<S 67210                                                                 ll6•52'·2121
._,&1 ......... ity.                           0olnll'&"1G2l
XXX•XX•1777                                    ENGtlfl:Ell.

~-fl                                            J.ddcua                                                Pllono                  OCCtJl.lt:SltClll
W.AE'I'SPRCH      -'limU. SPIRIT   Cl!Ot~    PO PO llOX '8110,, ,EL rn.so,TX 79!198·ll.OG              100·6tl·l'43           C...S.   Oat•           Tiu
     ~<Kt -                           ael Air9 hUC)" t                  O=oup .......         a:coup .....,,...,.              11      Ol/Ol{l"I
     l«lRG.AN I KEVIN R                y   y    W228233l02                                    OSUlOllOllOOOOl
COTaraga                                                                                        Authoiob:atiCA
Ca.ll

                                                Adelre••



                                                A44r•••

O;mu:1191"                                                                    Bhtlid&t•


ll'Sl~t:ru~-.,,.
J'i\ lfORGAM I J;E;YlN
IO l'IORGAN,XELI.t
                                             ·-·-
                                              7t5-766•0S27
                                             785·766•0337
                                                                                                   Viait Dup.o . .a



At:t~         P.lsJ'llioi..,.              Mlait:ti"ll l'loyaiohA              1'&aily Pl>yaichA                         Jt:a Phydol""
EOllOC • Generic HD         tor ECK                                                                                      E1)l)()C • Gcncric: HO !or EllM


i!~~~~f.~irv.~~;.~~~~..if:i~· ~~;i~~~ti.~~s-.·r.m:m.~~i.Bt~•~&~~~~~;~
- . . . - fo:r Viait:                                                          Data        \'iae Tn>• 1J0111rca           bl,...,_         Jenica           A.t:ri"111
~ flA.OSV.                                                                     OJ/05/17 lll.9 ER       PR                                                   wr
lloa.:V•U- \'&kaa•                             lllllfr 8'0475                  D1ac:ha.rged1 03/0S/17 ll!U

~&ci<X~~~~                                   p,.riur.a~~~~r:?E1                uoe      ~1~                              cn~tam~~w.t~
~                          :c.~.             .leCOll        lhsol:•                                                      CO       J'%"aa         'l'bXU
OPS&'!'  OF S~ 03/01/17                                                                                                  11         03/0l/17
Prl.J:ICIK\ 03{0S/17 1'll. Kl\DM.TI'


          llllHIHIBmlll                    111111111111111111111111111111mu                                                   HIWllll~llllllllllll

                                                                                                                    EXHIBIT
                                                       MRN:E00013509S Encounter:EOOOO
                                                                                                                                                            WMCOOOl
                    Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 2 of 19




        RON DATE: 03/0S/17                                 Nesley-Galichia Beart Hospital 11BS LIVE                                       PAGE: l
      RUH TIME: 0146                                                  COOING SUMMARY
      rum    USXR: IIPF.PUD

           l!AME:   llm!lrml -                                      ACCTI!:
                                                                  FORK:
                                                                                   E00009412379
              .ADM DAT&:       03/05/17 1819
           .AXTEND PBYS:       Fai1110n,Greqory G MD                UNIT#:         E000135095
             DIS DT/TM:        03/05/17 1920                        SEX:           M
              OIS DISP:        01 ROUTINE ROME/SELF CARE            /\GE:       5! 02H
                      LOS:
               PT CLASS:       01?.0TH
                                            1                       DOB:
                                                                    FIN CLASS:
                                                                                 lfll/11
                                                                  ABS STATUS: FINAL

           DIAGNOSES                                                                                             POA INDICATOR COOESET

           REASON FOR VISIT DX
                             R.51        Bu.DACHE                                                                             ICDlO
                             J02.9       ACU'!E PBARYNGITIS, tJNSPBCIFIED                                                     ICDlO
                             RS0.9       FEVER, ONSl?ECIFIED                                                                  ICDlO

           PRIMARY COOBSBT
           PRINC DX      J02.0             STREPTOCOCCAL l?BARYNGIXIS                                                           IC>lO
           ontER DX
           OTBBR CODES:&T
           PRINC DX
           Ol'BER DX
           PROCKDORE
           PRIMAR? CODESET
           llATE              PROC CODE ' NAME                                SURGEON           AHRS'l'BESIOLOGIS'l'
           OTHER CODES&T
        PRIMARY CODESE1:
       DRG I-10
        OTBER CODESE:r
       DRG I-9

           STATUS               $REIMB   HIN-LOS    STD-LOS      COST WT        GRP VERS     GRP FC
                                                                               34           OS


       DRG STATUS DATE:                                            ABS STATUS DAT&: 03/07/17
       CODER: BCICYL1211                                           ABSTRACTOR: BCKYL1211


            **This fo:rm will be maintained as a pette:tnent part of the medical record**




Patient:                                            MRN:E000136095 Encounter: E00009412379                       Page 1 of1
                                                                                                                                      WMCOOOZ
                    Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 3 of 19




           PART A     -    PATIENT INFORMATION                 -     PLEASE COMPlEl'E PART A ANO PART B

      Today's Date:                            Have you receive<! care at this Facility before? OYes CJNo
      I came to the Emergency Department today             ~use:             h @d<:< <:;.b-C::.
           !Jeruse a.                                                                                                           lW.E STAMP      (F~IUty   Utt

      Last Name:     f'n                           First Name:                                   Middle Initial:   _J_   Check one: §)Male QFemale

      Address:_~--~~-~-
                           {Number/Street)                          (City)            (State)         (q:,)    Date of Birth:      ~
      Phone: L._)                            Soc Sec Number. - - - - - -                             Famlly Physician:
      FOR FEMALE PATIENTS ONLY:                     Are you pregnant?             0 Yes     0 No

      Last menstrual period:      --'--'--

      Form completed by: Q Self                CJ Other:

           PART B     -    CURRENT SYMPTOMS

      Please check any of the following
      o Persistentcoughgreaterthan~w
      O Fever greater than 100.4.f
                                   eks
                                       U ·
                                           ~Q
                                             Q
                                                sympt~ms
                                                       ou currently have:
                                                                                    SoreThroatl:J
                                                                                    Body aches -.
                                                                                                          fl. We
                                                                                                           ·          ·
                                                                                                                                            0 f ,., "_(Ji.
                                                                                                                                            l>'U! ::__.J
                                                                                                                                f/l.ij'(.i ( n_-4
                                                                                                                                     1
      Q Night Sweats
      a    Cough with blood production
      Q Fatigue
                                                    r               I()
                                                                    v
                                                                                  a Cough (not
                                                                                  a Rash
                                                                                                     C1 to l erg      COµDJ          '{.,

                                                                                  Q Nasal congestion (not related to allergies or sinus infections)
      0 History ofTB or Positi11e TB Skin Test                                      Close contact with person who has influenza-like illness
      0 Close contact with person who has TB                                      Q Unexplained weight loss


           PART C     •    TRIAGE INFORMATIO

       1" Can for Triage at:                    2nd Call for Triage at:                   3rd Can for Triage at:                  4lh Call for Triage at:
       _ _ _ _ AM PM                                       •              AM PM           _ _•_ _ AM PM                           _ _: _ _ AfliPM
                                                ------,,
      Triage N1.1rse Notes:

           PAR
      Time:                         Fln;t Point of Contact Scrgonlng Positive: Y                 N     Patient requested to mai;k?          Y      N
      AIRWAY: Q Patent           0 Impaired          BREATHING - Respill!tory Oi:,tress: 0 None                    0 Mild       0 Modetate         0 Severe
      CIRCULATION: Q WarmtDry/Nonnal Color                         0 Pale     Q Oiaphoretic
    P{ \_ / ){T}J{}).(;7          Pulse Rate: Q WNL                 0 Rapid                     Capillary Refill: 0 <: 2 seconds        o    > 2 seconds
    'fbEF~~~SABILITY -                Loss of Consciousness: 0 Yes                     Q No           0 No Neuro Deficits        0 Neuro Changes
                                  Extremi • Neurova.scurar Integrity Intact: Q Yes                                          0 NIA
      CHIEF COMPLAINT: ---~c...-4-~--.--_..,,.,q__ _ _~__.-1------i~"'----------
       TRIAGE ACUITY:                                                                                                                       !S Non U
                                   Q Immediate Bed                  0 Slable - To Waiting Area after Instructions




              WESLEY
              ~Ccucr
       Sign-In and Waiver- Emergency Services - English


                 11111Bl1111111filfB1111111
                 "ADMIN"
                                            llfi
                                                                          MR1228 (R11.12)


Patient:                                               MRN:E000135095 Encounter:E00009412379                                     Page 1of2
                                                                                                                                                                WMC0003
                                      Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 4 of 19




           : ........... -
                                                           0
                             • • - - . - · ................ _
                                                                             WAIVER OF RIGHT TO MEDICAL SCREENING EXAMINATION
                                                                .......... . _ . . . .-   .......................0 . - . 0 0 _ . . . . . . . . . . . . . . . . . . . . h U. . t f _ t _ ....... u   .... __ .. ~ .....   _.-•-•H----.. . .   .u .... _ _ ,, •• ._.,._•• , •• ,_._..,,_.,, ..... _...,, ................, , _ .. ,, •• , ...... ,.,,,,, .... _.,,._,, ... ':;

           1 SECTION 1:        This sedion is only appficable for those Individuals who leave prior to Triage lLPT) or who leave prior to Medical Screeni119                                                                                                                                                                                                              l
           .j!,.•••.--••••
                  Examination (LPMSE). Chee!: either LPT to LPMSE to indicate lhe individual'• stah.Js al lho time the indMdual leaves the ED.
                               --H••tU•000-·-···-1-•-••00-•-••0000•0 .. 00-0000._0 ... 0-•<• ..........· - · · · - · ...                                         H--·-·•. .             o0•00 ... 0000oo ... 0_0_o0•00f_O_*-t•o•-•-·•OO•U•-·-h•-· ...             OOOfooH00HOOU-•-00••00-0~0-•-0 ... _ , , _ , . , . _ _ , ...........            -----·-···t'
                                                                                                                                                                                                                                                                                                                                                                          !

                                                                                                                   0          PatlentLPT                                                                                   Q    Patient LPMSE

       I,                                • came to the Emergency Oepatlment (ED) al Wesley Medical Center a~ldng for examin;ition and 1realment for a
       modieal problom, but I have now dooidod against being examined or treated end waive my right lo receive e medical screening examlnation.

       I understand that if l am pregnant, the waiver of my right to a medical saeening examination and any necessary stabilizi'lg treatment applies to both me
       and my unborn child.

       I understand that a m&dical sae<:ning examinatlon Wt>uld benofit me and lel me know whether or not I have an emergency medical condition and that a
       delermlnation as lo Ille seriousness of any medical prOb!em I may be experiencing cannot be made if I do not have a medical acrcening examination.

       I underaumd lhat If I have an em&rgeney medical cornition and do not re<:eivo a modical ~c;reening examination, my health, or the ha.Ith of my unborn
       chUd. may get wor&e which could ee~ seriotn harm to my body, org1111:s or even r~uft in my death.

       I know that I have a right to reeeive a meacal screenng examination to determine if I have an emergency medical condition and necessary stabilizing
       treatmeot regardless of my ability lo pay for it

       I also understand that I may come bact.: to lhe hospital at any time If I change my mind.

       II this fonn was provided to me b-f a non-dinielll slaff member I acmowleclge that I was provided the opportunity lo discuss the risks and benefits related
       lo my decision with a clinical staff member.

       Flmilly, I am rmare of the posslble risl<s ot waiving my right to a medical screening anc! any necessary stablflZing treatment. I accept these nsks. accept
       the respoosib1Trty of my declsion and release the hospital, its personnel, J)hysicians and others who would participate in my care. from any responsibiity
       whatsoever should I experience a bad outcome related to these rislc&.

       SIGNATURE OF INDIVIDUAL Waiving a medical screening examination and treatment


       lndivid~l                                                                                                                                                                                     D:ile                                                   lime AM/PM


       Witness                                                                                                                                                                                                                 Date                                                           Time AM/PM


       CLINICAL SIGNATURES;


       Health Caro Personnel or Regittration Pori:onnel                                                                                                                                                           Dale                                                      Time AM/PM



       fiilY$ida_n __(_if_s_p_p_tic_a_b_lo-~ · - - - - - - - - - · - - - - -                                                                                                                  Date                                                       Time AM/PM



       CERTIFICATION OF INTERPRETATION:
       I certify that I have read the foregoing to the signor hereof in the _ _ _ _ _ _ _ _ _ _ language.


       Interpreter


       Date                                                                                                     Time AM/PM




                             WESLEY
                             l«dic'at Cmkr
           Sign-In and Waiver - Emergency Services - English


                                  fllll~lll~DlllllUllllllll
                                f•ADMJN•
                                                                                                                                                                          MR1228 (R11.12)



Patient:                                                                                                                        MRN:E000135095 Encounter:E00009412379                                                                                                                          Page 2 of2
                                                                                                                                                                                                                                                                                                                                                        WMC0004
     -0
    a
    ;·
            IUl MTE: 03/07/17                                                                                                                       Wf **UVEtt                                                                                               PME 1
    ~       Im TD«:: 0258                                                                                                                  ~              PATIENT lirolUl
            IUl USER: fl'F.FEED
            PatiertL                                                                                                                                                                                                                     . k.Ct ttid'.OC009412379 .
            t™-~                                                                                                                                                                                                                          ffi,il:Ot~: tC00135005 .

                                                                                                                                                                   OB/GYM History: (ff roted oolow)
                                                                                                                                                                  See next page
I           ED i'tflsician: fai!IOO,Greg;ny G til, ~ive
            Practiticrer: Glwer,Brl<\1et C, 2hcaPMtf.I
            llurse: JtlID,llSA K, Rf
                                                                                             Amva 1 Datenirre: 03/05/17 - 1819
                                                                                             Triage Date/Tf~/ll5/l7 • 1829
                                                                                             Date of Birth: B111IZ01l
                                                                                                                                                                  Onset of S)11ptoos Date: 03/03/17
                                                                                                                                                                  See next page
                                                                                                                                                                  Chief ~laint: Non-Urgent General Care
                                                                                                                                                                  Pr! orf ty: 4/SEMf-tR;ENT
    (...
    I       Stated Caip]alnt: HEilMOE: N.JIU)fA                                                                                                                     ESP? y
            Chief Ccrplaint: lfro.llrgent ~ral Cllre                                         Pritrity: 4                                                            Facility ESP statvs:
            Status Event History:                                                                                                                                 Not ESP Enabled
                     03/05/17 1819         Rect>ption                                                                                                               Last page
                              1838         Triaged                                                                                                                  Is patient i;resent and able to COJl)lete the screening for infecttoo: Yes
                              1819         Registratioo                                                                                                            Have yro or a close cent.act traveled outside the US in the last 3 i.eeks: No
                              1902         Oispositi01                                                                                                             Have yro ever had 1B or a positive TB skin test: lb
                              1905         OPS-0                                                                                                                    Recent close contact with a person who res TB or 1nfiuenza lite il lress: Ho
                              1924         Off Tracl:er                                                                                                             Fever greater th<n 100.4 f or 38.0 C: Not in the last 7 da,ys
    s:;u                                                                                                                                                            Coogh rot related to allergy or CXlPO: Not in the last 7 days
            m,JE OF AmlVAl.                                                                                                                                        Sore throat: Hot in the last 7 mys
    ?::                                                                                                                                                             Hight sweats: Not in the last 7 d.lyz
     ~      WALK     m                                                                                                                                             Unexplained weight loss: lklt in the last 7 dqys
     0                                                                                                                                                              Fatigue: Not in the last 7 days
     0       :$'t~~:!t:t'.:i~~j~jS-;t~t.~~~~~1~~-'Pt~:.~i<;_~i~~~t!!~~~~                                                                                            Body adlcs: Not fn the lest 7 days
    ....                                                                                                                                                            P.ash: tt::it In the Iast 7 da.vs
                                                                                                                                                                    Nasal coogestion unrelated to allergies/sinus infections: tbt in the last 7 days
            ~~:W~.~lti~~~1H.%~~$.t~~¥~~W::i.=~1~'.7,i~0,{i~~ r~~~¥::.S~·~-:.u·_.1~                                                                                  Po1nt of entry screen1ng status:
     ~co
    U'I                                                                                                                                                           Negitive TB Risk
            l\llcrgy/hlverse Rel!Ction                                                            Type/Clltegory          Severity Date          Ver              liegltive Respiratory Risk
     m      !lo~ Allergies                                                                        Allerw/Drug                          03/00/17 H                   •=SEVERE SEPSIS SCREEHJUi=•
     ::l                                                                                                                                                            ==INFECTIOO:=
     0      ;:;)~:~.::~~~~~~:3-~R~~mt~<;~,#.~};:~*t~~~t;:::;~~~);~i~.::                      r:,;:;:,-~;Jtf..::~~~-~~~z~~~~s.~.~~;,;r:z~.~t?J:~~~3.~t:~'.#hA'U·     ==liEil CffiNl DYSA.t!CTJOO within past 48 rours::.
     0
     c:
     ::l    Rapid lnitlal Assessrent                                                                                                                              Pediatric Fall Risk Assessrent
    it
     :'!    !:\:curred                                                               Rea>n:led                                                                    Occurred                                       RecorOOd
            Di!te      Time User                                                     lldte        Tfn: User                                                       !Mte     Tine User                             !Xite    Till't: User
     ~
     0      'JJ/05/17 1835 JUDO.USA K,                ~                              CJ3/r:6/17   l~    JJOO,US'\ K. M                                            03/()5/17 1839 JJOO, LISA K, Pn                00/05/17 1839 JJOO, LISA K, Pn
     0
     0        first Point of Cootact: Yes                                                                                                                          === Pediatric Fall Risk Scre€n1ng/Intervent1ons ===
     f...     Enter/Edit Al lergles? Ho                                                                                                                            **   ED High Fall Risk Ill'.ficators   **
              Arrived     By:    III                                                                                                                               (hlswer Yes to aey that apply)
     ~       Swj~t!ve AssesSllalt:                                                                                                                                 11\?almess, dizziness, S}TICOp?, sel.wre? N
            m.t REl:a\TS 00 FRIMY PT SAID HE 'r!<\S twl>FA MJ llPHTEO                                                                                              History of falli~ within the last 30 days? N
     ~      SG£JHIN'.i TO £AT N'T£R HE ATE, tw..5fA »\S ro!E. al SAT                                                                                               fblerate to severe head i nJury? N
             Sft.E SCEJ!AAIO AAO TOO!\Y WiEN f£ 1;Xlf<E UP HE \ollWl'ED TO EAT                                                                                     Altered LOC, including d1119 &/or alcohol iJlllail'lll!llt1 II
     ,,      N:AIH SO 1£ rrum'T GET MJSE'ATED. SHE DENIES \'a>l!TU~. SHE                                                                                           La-ier extronity reurovascular ill1'i!iment or inability to bear io;eight? N
     Ill
             STATES HE l1A.S llEEH PffllRilE, NJ EAR cafl.AIITTS, IK> a:u;H,                                                                                       Use or imdicat1ons causing drowsiness or sedat1oo? rt
    CQ       00 COlO SX, S!£ STATES ~T Sl-E. THINKS HIS ~T MIGHT                                                                                                   Artj beravioral related ca-plaint (anxiety,depressionragression,sufdde •.• )7 fl
     l'P     BE RID. Tcx:Y\Y AT CHJRCH HE WASll'T Mt.E TO STA"!.£ sa£1HIN3                                                                                         Asshtfve Device (c.ane,im.lker,crutc~,nheelcmir •••,? II
     ....    B£OIJSE Tl£Y W).11.00T LET HIM MO HE OOT A H£M'O!E. SiiE                                                                                               Lack of safety <rt<lre!leSS, forgets l111i tations? (Alweys Yes for ages < 5yrs) H
             ALSO STATES Hr llAS BEEN 01 m. ro 01llER IXM'M...IITTS.                                                                                                Is patient at hl!:IJ risk for falling? N
     ~        Objective Assessm:nt:                                                                                                                                 see next pag;?
     .:..    PT Al.ERT Mil Ml!NTEO. HE IS Wll\rof DISTRESS, SKIH                                                                                                   ,.,...., Infant/Toddler ()..4 ~"""'
             FW, HE IS PEJlJ!L WAI. lfJ'.X)$I, IS IDIST.                                                                                                           """" $clJ:)o l hie 5-li yr.; """'
              ~next         page                                                                                                                                   see next   page
                                                                                                                                                                                                                                                                      Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 5 of 19




              llcllro WIJ'? Yes                                                                                                                                    Ccnnents:
              cardiovascul;ir W!P? Yes                                                                                                                            Ill LOCKED READY CNl£ OlAIR
~             Respiratory izy7 Yes                                                                                                                                 h;! av;n:priate fall Risk &location provided? Y
~             Pa!n scale utflized: Non-verb.11 IOC-&DKER                                                                                                           last page
n             Set next page
0
0
0
U1
    ';9
    d:
    ~
    :I       Im [).\TE: 03/07/17                                                                       £00 *'1. IVE'*                                                                                                    PA::E 2
    !'!'     Im TIME: 0258                                                                       fJ03E1tCY PATIENT RECmll
             Im USER: lflF .FEED
             Patimti i     . . . . · :· :: . .                                                       .... :~~! 5Y "C0fi'M.                                                                         · 'licnh:' Etl'.Xl0041i319
             Etl(f'rovfder:'.F~~.~cy:G·M'.l, ~1W....                                                                                                                                                  lilit ·.~: £00>1~.·.
             Nori-Urgent Genera1 Focus                                                                           See   next P<'l9e
                                                                                                                 See   next    page
             Occurred                                        flro)~                                              See   ooxt    page
             Date     Thre User                              Oate      11.-e User                                See   ne:ct   page
             03/05/17 18.39 JUOO,USA K, PJf                  ro/05/17 1845 .xiro, u S5- K, PJf                   See   next    J)lge
 I  c..      Suicide- screening: No                                                                             General Med! cine -<RX>
             EvltX:nce of p!\fsiCJJl and/or psychological abuse: No
             Are you frequent 1y being bull it'd: No                                                            OcOJrred                                                    Pecorded
             !Jo )QU currently think your safety is being threatened by anyone you know: No                     Date     ii re User                                         03.te    Tlrre User
              see next page                                                                                     03/05/17 1900 .lJOO, LISA K, PJf                           03/05/17 1931 .xJOO,llSA K, PJi
              Previous lt!dical History: No
              Previous Smverics: t«lE                                                                            Problem I Goals                                                                       Priority
              Last TeUllus Shot: Unckr 5 Years
    E!:       see next page                                                                                      Irrpai red l'llys i ca1 Hobili ty:
    ;xJ       Are there rultural,religious,la~ge.de'lelopaiU!l or behavioral factors                             ; 2
    z         to a;risider in plaming care: IJo                                                                  • pt wi 11 den:llstrate i1~erent or abi Jity to raintafn ctrm?nt
              Any barriers to 1earnf ng identl fit'd: Ho                                                             level of nd>ll ity.
    ©         Readiness to learn:   ~ratfve                                                                      Irrpa1red Hutritloo / 1-b'dratloo:
    0         Preferred iretOOd of learning: Discussion, Printed mterial                                         :1
    ....0     See nex.t page                                                                                     • pt able to tolerate fluid rep1acerent, either by IV or oral intake.
    (il       llmulizatton:; Current: No                                                                         • Pt wi 11 have no vaniting of ora I intaKC;
              Exposure To Canulicabl e Diseases: lJli:oolm                                                           vital sf!}'ls return to baseline for patient.
     ~        see next page                                                                                      Pain:
     ID
    (1'I      1s this a llOUll:l re.check: No                                                                    : 2
              Is this o lab check or prescription refill: llo                                                    • Pt will verbalize a ~e or tolerable level of pain.
    m         Denta1 pain or 11\Jll!')': No                                                                      • Canrort reasures and/or rredlcatfoos for hare will Ile provided
    :I        ** ~lete fleysicial AssesSlrent Deferred *"*                                                          In col laooration with p!\fsician,
     (')
     0        Select Systeti for Focused Nursing Assessreit:                                                     E!b:.at ioo :
    c         Heurologica 1 Assessrrent: No                                                                      : 2
    ::I       tmc.ulosreletal Asses~t: No                                                                        • Pt will deralstrate an adequate kncwledge level of follO!Hlfl
              Resp! ratory Assessnent: No                                                                          care/~rurces.
    ...S'     lnt~ry Asses~t: No                                                                                 Prob1~ / Goals                                                                       Priority
     ~        Eye Ass~t: No
              Gastroint:estlml Assessrrent: No                                                                   i\ru(iel;y:
     g        Elff Assessment: No                                                                                 : 2
       0      Genitourinary Assessooit: No                                                                       • Pt will verlla11ze a decrease or reHef of tenstoo.
       t.o
     ::..     See riext page                                                                                     • Patfent !rill verbalize use of appropriate coping raecmnisms;.
     ....
     I\)
              ED pl an of care                                                                                   ~it Risk fer F111ls/lnjury:
              Chief Caiplaint: Hoo-Urgeit Gereral care
              Expected outcare of chief ccrrplaint: Stabil ized/Naintalnt'd                                      - J>t. will not have any falls artJ/or injuries during hospita 1 sta,y.
       ~      last page
              See next page                                                                                     Oisposi ti on·OC, TX,A!Jl, LPT
              In the past few days have you been having
     -0        J want to as~ yoo tf your ch11d attaipted suicide                                                Cle.curred                                                  Pecol'tt!d
     Ill
    (Q        See next page                                                                                     Date           Tire User                                    03.te      Tim! User
       ~       In the post week ~e you bce1 roving                                                              03/05/17 1920 JJOO,LISA I<, RI                              W/05/17 1934 .xJOO, USA K,    ~I
       t.>    See next page
     0        s~   next   page                                                                                   Patient Disposition: Discharge
     ....     Last page                                                                                          Di sposl t ion Categlfy: Oisch:lrged
     ::..     ~k          Lah.->                                                                                 ED plan of care
              Med Refill -->                                                                                     Chief ~Joint: Noo-Urvent General Qire
              Jn)e::t ion   -..!>                                                                                Expected oota:Jre of chief CQTpla1nt: Stabil ized/11aintllired
                                                                                                                                                                                                                                   Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 6 of 19




              Tooth Avulsioo Questions -->                                                                       Actual outcore of chief ccnplafot: stal>ilizc<f/Ha.intained
                                                                                                                 Question below will only be answered if patient Is ll't!SE:
              ~ln:;E**"*"**                                                                                      Last page
~
;s
              -EAR-
              ......-.Tl«VIT~                                                                                    For locl<up ~         fk"fll?,   enter   N\noo? tlml   press <loo~
C"')          See next page                                                                                      Patient Left
0
0
0

°'
    .,,
    QI
    C!:
    Ill
    :s          !Uf D\TE: 03/<17/17                                                                                            ID4 **LIVE'**                                                                                                                         PAGE 3
    :t          !Ut TIME: 02513                                                                                         Ef£lmO' PAT!Errr R£rolD
                IUI USER: ff!F .FEED
                                                                                                                                                                                                                      : . .'. f,:ct lldi .E«xxl94li379
                                                                                                                                                                                                                      • ..       ~frTffji :t®i3!;1.l!f

                  Dischanie infOTTl:ltion provided: Instructioos/PrescMPtioo                                                              Occurred                                          Recorded
                  Oischanie instructions given to and verbalized underst.mding by:                                                        Date      Tl re User                              Date       Tlim User
                I'm                                                                                                                       00/0fJ/17 1839 .JJDO,LISA K, RN                  (fJ/()5/17 1931 .JJOO, LISA K, RN
                  Patient discharged froo ED by Provider allcl oot seen by RN: No
                  To: fk:Jre                                                                                                               Specfrren Collected 11: Throat
                  With: Parent/g..iardian                                                                                                  Sp-!C11lal It Sent To: lab
                 lb:le: Carried                                                                                                            See next page
                  Vfo: Private Vdrfde                                                                                                      see next page
                  Driver: Parent/!illrdian                                                                                                 last page
                  Plan of Care G:l.11 met? Yes
                  See next page                                                                                                           Teachfng Edocat1oo
                 See next page
                  See next page                                                                                                           Occurred                                           ~orded
                                                                                                                                          Date     Tire User                                 Date     Tlire User
    g           Pain AssesSITEflt/ Reilssessrrent                                                                                         03/05/17 1920 JJDO,LISA K, Ill                   03/113/17 1933 J.JOO,LISA K, RN
    ;ti
    z           Occurred                                                          Recorded                                                 Leamer: Mattier
                Date     Time User                                                Date     Ti re User                                      Readiness to le.-im: Coqierative, £ager to Learn
    m
    0           03/05/17 1920 JUDO,USA K, m                                       00/05/V 193'.l .JJOO,LISA K, P!I                         8aTT1 ers to Leaming: tb"e
    0                                                                                                                                      Patient P.ating of Current 1:'.ro.iledge level: Good
    0             AccepWJ le pdin level: l                                                                                                 Te!Khirg M:thod: Verb.'il, Printed
    .....         Assessrent Tyµe: <Awing Jllooftor!rg                                                                                     See next page
    w
    (1'I          Intensity: 2                                                                                                             Patient/f'<sifly Edxation Stbject Itms: Medications, Oisrese Process,
    0             See next page                                                                                                           ED After care & f'ol low LP
    CD
    tn            See next page                                                                                                            Leamer(s) Verbali2ed tklderstanding arY.J/or Return ~tratfon of Itans: Yes
                  Last page                                                                                                                Pt/F001f1y fu:ourl'lged Verbtlize fmietie:s & Re!usur<tncc Given: Yes
    m                                                                                                                                      Pt/fanlly/Si9nif1cant Other lnfonred of Condition & Tre:illrent Plan: Yes
    :s          ;.~~1K"1~u1-z.ft1~~~~~:i~~;wJ$:;:ftz',"\4r~wz:I:w:~~~r~~•~;,-:~          ff~i~W~~;;~,p.~~~·~f~m;4;~~~~i.~W}'.t~ii,~~1<     Pt/Fanlly/Sfgnificant Other Eocouraged Give Input &Participate in Tx1 Yes
    ()
    0                                                                                                                                      last page
    c:          Fla."Sheet - Oet.all
    :s                                                                                                                                                                                            '<):
    .,Ft        Occurred                                                          Recorded
                Date          Tfme Urer                                           Date       lire Use!'                                   Occurred                                        P2corded
    @           03/05/17 1834 JUOO,LISA K, RH                                     CE/05/17 l!rn .JJID,LlS<\ K, RH                          ll<!te   Titre User                              Date       Tine User
    0                                                                                                                                      03/05/17 1920 Jl.JlD,LISA K. RN                 IJ3/rf)/17 1934 JUID,LISA I(, RN
    0             TE!!'p2rature F: 97.2                                                                                                    PT \QHTffi lff.N I CBTAI?ED HIS TI!roAT 9'VIB, U:OSEKEEPiffi ~ OJ.lED 1/10
    0             Pulse: 85                                                                                                                CltlE OCW IWEDIAT'ELYro CLE'Pl'I oo::M.
        (I)
                  See next page
    ...;..        Respi r<'.!tory rote: 18                                                                                               ~~t;~~~~f:~ff,fi;~.~k.:i~ft~~~~~~~,,
                  See next page
                  Sro2 .9;1 00                                                                                                            Pri1'!1lry Inpression: Strep throat
    ~             See next page                                                                                                           Olspostticxi: 01 roJTillE !0-f/SEtf CARE                       Departure Date/Tirre: <r3/00/17 - 1920
                  Wei# kg: 18.60                                                                                                          Cmirent: FJ.f/3778
                  See next page                                                                                                           Con:litioo: STA!llE
    "J            See next page
    (Q            Ortl"ostatic Vital Signs: (if noted bek.111)                                                                            Referrals:
        fP        See next page                                                                                                           Urgent
        w         See next page
                  Evaluate Glas~ Cam Scale1 Y~                                                                                            Pt Instru::tims:
        s.
        .i:..
                  Gl ilS9™' ChTa Sea 1e:
                  fyl! ~ing: 4                                                                                                            Departure Forms:
                  Sert Vcrtal Respon:se; 5
                  Best 1-btor ~e: 6
                                                                                                                                                                                                                                                                                     Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 7 of 19




                                                                                                                                         ~~-~€."~~if,§~!~~~~~~i~).~<i~~'·                 -;.;:                 ~~- ;;e>j;(:~ii-~t4~;i{j)i~~,.i:~;.)4:(;,i,"\·~~i.i["j:;,j,:,'t_;~
                  GCS Total 1 15
                  last page
~
:sri            Speclrren Collection
0
0
0
-...]
       "'O
    !)I
       ....
    ID'        1W O\TE: 03/07/17                                                                                ErM **LIVE**                                                                                                    PME 4
    ?.-        ru'I rnif: 0258                                                                            E1£FJ30CY PAT! Em RECffill
               IW USER: lflF.mo
                                                                                                                                                                                                  . . :£:ti tlo: i:roxi9412379.
                                                                                                                                                                                                   :   ~ji::fb:(,t@1~,             .
                                                                                                                          story cranges, ~femfve about Injuries, IJ!xlernoorished       despite g;xxl appetite,
                                                                                                                          P.ecurrent!Suspicloos injuries, rear of return to previrus arrangeiaits, Injuries do oot
                                                                                                                          nut.ch evt'l'lt history.

                                                  ""'   ~ENT      PMHiETERS ~
                           These are the definitions of Within !)?fined f>arareters     cy B<xtf Systan                 ;!iit~Wir~·fii~;~t?H~W~#ff~~-.:fit~·:~rafi&~t   I>           ~¥=Jfdt~~tt=?if:~f~*f~t~Y:i§:'}t:fi~~f#i~:~'*:~~~l*i~

               /laro!..a> £CAL                                    EENT                                                    OrOOred        Ordel'                              CXderi ng Provider                       E-Sioned
                 - Alert & Oriented X4                             - Eyes - Cle11r, no teari09 or i-eOOess                03/05/17 184() STREP A llro'.T SCREEN              Grover,Briclget C PA-C                 Yes
                 • Pt.9fl s eQUa1                                  - Ears - tlo carpJalnt of hearing difficulty,
                ·~clear and appropriate for age                             loss of llearfng, or change in
                - 1-bvcs al I cxtmmtics                                     hearing, pain free, no drai~
                • tlo paralysis                                    - tesal - Breatties fl'eflY through both rares
       :::      - Stl!ilqy gait                                    - Throat - tlo hoal"S>;!l'leSs or stated sorernss,
                - Mtulates frtlependently                                   no ca.igh
       ;;:     RESP IllA'RlRY                                     C'AAOIAC
                - tlo respt ratory di str(:SS                      - ltl stated calf ta'lderress
       "~
       0        • tlo cougi                                        - ltl history of parenal:er or fnplmted
       0        - tlo 02 cr- assi stivc devices                       def! bril lM:or
       .....
                - tlo nasal flaring or JXJrsed 1ip                 - Denies current cardiac camlaint
       ~              breathi~                                     - Skin pink & wam to truch - no cyaoosis,
                - Resptrat1oos even & mlabored                       mttl Ing, d1aphores1s or nushlng of skin
       ~        - Skin pink & warm to tooch
       m       Cllnl!.ATml'                                       li.JSQJLOSKELETAI..
       :::J     - Oral nocosa pinl: and iroist                       - Imes all extl'E!llitles
       g        • Skin col or apprcpriate to ethnic colcr-           - A1txJl ates Irdeperdent ly
       r:       • Denies sensory carplafnts
       :::J     - tlo edctm noted
       lt
       ...     GASTRJINTESTIWIL                                   GENITO.Ul!NMY
       @        • Denies GI carpl aints                            - Denies GU corplaints
       0
       0       IIITEru!OOAAY                                      PSYOmX!AJ.
       0        • Skin wam, ctr,y ~ Intact                         - llith regards to rultural tnflueo:es:
       co       - tlo ~lafnts of lesions, rash, loOOl'lds,           rood/affect is ai:prqirlate
       :..
       .....      bruises, petechioe or abrnsions                  - Patient <kroistrctes effective <:q>ing
                                                                     sk111s/pattems for s1tuat1ai
       ~        These are the definlUms of Within       ~fined   Pararreters for the Nutrltlcrel ood fu-ctfcml
                Scrwiings:
       1:J      MRnlCML                                           Flu:Tlm\L
       Ill
    <O          • tto ooll(W(il'l,;J/chewfng inpail"llell1:s      - No 1mexplained alteration In
       ~        • tto Tl1lUsea ard/or Y<Jniti ng ood/or             llOVem:llt/rrobil ity in last fQJr weeb
       :..        diarrflea for 5 or IDJre deys                   - tlo ~ Hmitatfon perfomooce of Alls
       g,       - Ho reported unintentional w:igit loss           - tlo recent alt.eration in MX.s that require
                  >   15 )bs in last 3 m:nths                       assi s t.n:.e
       :..      - tto reported decrease in intake ::. 25%
                  of usual in last   oo week's
                                                                                                                                                                                                                                             Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 8 of 19




               This ls the definition for the evid:mce of Physical and/or Psychological Abuse question:

                                          AOOSE HISTORY TO IICll.£€, 001 OOT LJMlTED TO:
~              PT OOES rm REPORT/00 EVIDENCE Cf Ni.Y Cf lH£ RX.l<MIOO: .l:Juse/neglex:t, ~. of abuse,lneglect,
("')           wltlldrcM'!/fearful OOhavlor, ~l<P1alned or susp1ctous bruises~. Pi!t1ent/caregfver
0
0
0
co
          Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 9 of 19




Wesley Woodlawn Hospital (COCGHA) ED WOODLAWN
EMERGENCY PROVIDER REPORT
REPORT#:0305-0998  REPORT STATUS: FSign
DATE:03/05/17 TIME: 1832

PATIENT: ~,-·                                  UNIT#: E000135095
ACCOUNT#: E00009412379                         ROOM/BED: E.ED
DOB:llllll/ll     AGE: SY 02     SEX:          PCP PHYS: Urgent
ADM ~03/05/17                                  INI AUTH: Grover.Bridget C PA-C
ED ADMIT DT: 03/05/17                          LAST SIG: Faimon,Gregory G MD
REP SERV DT: 03/05/17                          REP SBRV TM: 1832
  * ALL edits or amendments must be made on the electronic/computer document *


Grover,Bridget C 03/05/17 1832:
HPl-Headache Peds

General
Confirmed Patient Yes

Presentation
Chief Complaint Headache, sore throat

Free Text HPI Notes
Free Text HPI Notes
5-year-old male presents with his mother complaining of headache along with a sore throat
over the past 24 hours. Had one bout of vomiting today. He has complained of some
generalized abdominal pain. He has no other medical problems and is not on any
medications. He has had increased fatigue today. Mom denies any rash.

Risk-Headache Peds
Risk Stratification
Subarachnoid Hemorrhage Risk factors reviewed

Review of Systems
ROS Statements
All systems rev & neg except as marked.

Basic Review of Systems
Basic ROS RESP: No SOB, CV: No chest pain, GU: No dysuria/frequency

Focused Review of Systems
Constitutional
Reports: Fever, Irritability.
Ears/Nose/Throat
Reports: Sore throat. Denies: Earache R, Earache L, Toothache.



                                        Page l of 5




                                MRN:E000135095    Encounter:E00009412379    Page 1of5
                                                                                            WMC0009
               Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 10 of 19




      GI
      Reports: Abdominal pain. Denies: Constipation, Diarrhea, Nausea, Vomiting.
      Musculoskeletal
      Denies: Extremity pain.
      Skin
      Denies: Rash.
      NeuroJogic
      Reports: Headache. Denies: Dizziness, Focal weakness.

      Past Medical History - Peds
      Stated Complaint HEADACHE NAUSEA
      Allergies
      Coded Allergies:
      No Known Allergies (03/05/1 7)

      Home Medications
      Reported Medications
      No Known Home Medications


      )( Review of Nursing Notes Rev avail, and agree

      Physical Exam

      Initial Vital Signs
      Vital Signs
      First Documented:




      Last Documented:




      Initial VS Reviewed

      Basic Physical Exam
      Basic PE HEAD: AtraumatidNC, EYES: PERRL, conj clear, ENT: Membranes moist, RESP: No
      resp distress, CV: Reg rate & rhythm, ABD: Soft/non-tender, EXT: No gross abnormality,
      SKIN: No rashes, Warm/dry, PSYCH: ment status NI/age



                                            Page 2 of 5




Patient:                               MRN:E000135095 Encounter:E00009412379       Page 2 of 5
                                                                                                 WMC0010
                 Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 11 of 19




      Focused PE
      General/Const **
       General/Const Awake, Alert, No apparent distress
      Ears/Nose/Throat
        Ears/Nose/Throat mild pharyngeal erythema bilaterally no exudates
      Neck         **
        Neck Atraumatic, Supple, mild bilateral submandibular adenopathy movable less than 2
      cm
      Resp/Chest
       Respiratory/Chest Atraumatic, Breath sounds NL, Breath sounds           = bilat
      Cardiovascular
       Cardiovascular Heart rate NL, Regular rhythm, Heart sounds NL
      Abdomen/GI
       Abdomen/GI Atraumatic, Soft, Non-tender, No guarding, No rebound
      Skin
           Skin Atraumatic, Color NL, No rash
      Neurotogic        **
        Neurologic Orientation NL for age, Speech NL for age, No motor deficits, No sensory
      deficits, CN II - XII intact, Reflexes equal bilat, Cerebellar NL, Memory NL

      lorerp.r.e.tation & D iagn_Qfilks.
      Lab Results Interpretation
      Results
      Microbiology:

                        iJ~e. ~!~::::cus ~en(~I
                             ROAT -·         _                 _                   ____


       Lab Statement
      Laboratory studies reviewed and considered in the medical decision-making.


      Procedures
      Free Text Proc Notes
      Free Text Proc Notes
      Positive strep

      Patient Discharge & Departure
      Vital Signs/Condition
      Vital Signs



                                                 Page 3 of 5




Patient:                     J            MRN:E000135095 Encounter:E00009412379           Page 3 of 5
                                                                                                        WMC0011
                Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 12 of 19




      First Documented:




      last Documented:




      All vital signs available at the time of this entry have been reviewed.


      Clinical Impression
      Clinical Impression
      Primary Impression: Strep throat

      Disposition Decision
      Discharge
       )(Discharged to Home Yes
       )(Time 1906
       )( Date 03/05/17

      Discharge/Care Plan
      Counseled Regarding Diagnosis, lab results, When to return to ED
      Prescriptions
      amoxil
       Discharge Note
      I have spoken with the patient and/or caregivers. I have explained the patient's condition,
      diagnoses and treatment plan based on the information available to me at this time. I have
      answered the patient's and/or caregivers questions and addressed any concerns. The patient
      and/or caregivers have as good an understanding of the patient's diagnosis, condition and
      treatment plan as can be expected at this point. The vital signs have been stable. The patient's
      condition is stable and appropriate for discharge from the emergency department.

      The patient will pursue further outpatient evaluation with the primary care physician or other
      designated or consulting physician as outlined in the discharge instructions. The patient and/or
      caregivers are agreeable to this plan of care and follow-up instructions have been explained in
      detail. The patient and/or caregivers have received these Instructions In written format and have
      expressed an understanding of the discharge instructions. The patient and/or caregivers are
      aware that any significant change in condition or worsening of symptoms should prompt an
      immediate return to this or the closest emergency department or a call to 911.




                                                    Page 4 of S




Patient:                                    MRN:E000135095 Encounter:E00009412379               Page 4 of 5
                                                                                                              WMC 0012
          Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 13 of 19




FAIMON,GREGORY G 03/05/17 2215:
HPl-Headacbe Peds

General
Initial Greet Date/Time 03/05/17 1824

Physical Exam

Initial Vital Signs
Vital Signs


Interpretation & Diagnostics

Lab Results Interpretation
Results


Patient Discharge & Departure

Vital Signs/Condition
Vital Signs


Supervising Physician Note
M1dl v Saw Pt Alone
I have reviewed the PA/NP's note and plan of care. I was available for consultation as needed at
all times during the patient's visit in the emergency department. I agree with the clinical
impression, plan and disposition.


Electronically Signed by Grover,Bridget C PA-Con 03/05/17 at 2157
Electronically Signed by Faimon,Gregory G MD on 03/05/17 at 2215




RPT #: 0305-0998
***END OF REPORT***


                                           Page 5 of 5




                                     MRN:E000135095 Encounter:E00009412379              Page 5 of 5
                                                                                                      WMC0013
                        Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 14 of 19




     RUN OATE 03/07/17                                                MEOITECH FACILITY: COCGHA                                                                   PAGE 1
     RUN TIME 0105                                                     !DEV - Discharge Report
     RUN USER HPF.FEEO
     PATIENT:           illlllllll.cllllll .:11111111111                     A/S: SY 02M M           ADMIT:                     03/05/17
     ACCOUNT NO: EOOD09412379                                                LOC: E.ED               DISCH/OEP: 03/05/17
                                                                             RM:                     STATUS:    ER
     ATIENO DR: Faimon.Gregory G MD                                          BO:                     UNIT NO: E000135095
     REPORT STA1US: FINAL


     Order Date: 03/05117                                                          -~service--
                                                                                                                                        ---------------
      Category Procedure Name                                    Order Nll!lber Date          Time Pri Qty Ord Source                      Status   Ordered By
      HIC        STREP A THROAT SCREEN          20170305-0157 03/05117 1840 S                                              E               CMP      GROVBRC
      other Provider :             Sig Lv1 Provider :
           *" IF NEGATIVE. INCLUDES CULTURE FOR GROUP A STREP_ *"

           CC>.'iHENT
         Order's Audit Trail of Events
     1       03105/17 1840 WON. BCG                 Order £!HER in EOM/POM
     2       03/05/17 1840 ENON.BCG                 Ordering Doctor: Grover.BridQl!t C PA-C
     3       03/05/17 1840 ENON.BCG                 Order Source: EPCtl
     4;._; J'f~U>slitti.~4f(:E.J~{~tq._,··$f9K~~L'f>iz~Y~hf?.iii~tt·J1iidt'••·· · .·             ····'···.. ··•:• :·;: .. -'••... •··
     5''     03/05117       1840 interface order's status changed from TAA~S to LOGG£0 by L>\B
     6       03/05117       1843 interface order·s status changed from LQG{;ED to lN PRO by LAS
     7       03/05/17       1843 interface order's specimen number changed fron 17:1N:X0012251S to 17:WY:B0009093S
     B       03/05/17       1856 interface order's status changed fr<m JN PRO to CO~P by LAB
                                     EJe-ct roni c~.n.f si~.: Q'yJ;r~k'#f:~-8J:!~:t   (;:\: F~;t 'Cin !J;J:tiY.;irlZ :.b.V~~ _:

     *"' IOEV END OF REPOOT **




                                                           PERMANENT MEDICAL RECORD COPY


Patient:                                                     MRN:E000135095 Encounter:E00009412379                                         Page 1 of 1
                                                                                                                                                                 WMC 0014
                  Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 15 of 19




     RUN DATE: 03/06/17                      G.a.lichh Bent B05pital Laboratory               Pa.qe: 1
     RUH TIM&: 0215           2610 H. lloodlavn Boule\rard, 1richita, KS 67214 * 316-858-2990
                                    !!Pl" Lr.ll Discharge S1Um!W:y Report 11/0 Pathology

      PATIENT;         ~~-~---------~-;~-;~~~~;;~;;;;-~~--;~~-------~-;~-;~~~i;;~;;
                                                 lliiE/SX: .SY 02M/H         ROOM:                REG: 03/05/17
     :MG DR:     Filioon,Gregory G MO            STATUS: l>l!P ER            Bm:                  DIS:



        Col Date Time Specimen i            Source        Sp De.sc     P/r   Organiairus •..

     > 03/05/17 1839 17:Jr.(:B0009093S      TllROAT                    Y <none>
                                ···--· RESPIRATORY CULTURES A!ID 'l'l!STS -····-
      Specilllell: 17:R?:B0009093S   COMP   Collected: 03/05/17-1839           Recei~d:        03/05/17-1843
        source: TllROM
        STR.EP THROM Sc:RBEN (GROUP A)           Final 03/05/17

                                               POSITIVE




                                             •• lUID OF REPORT u




Patient:                                              MRN:E000135095 Encounter:E00009412379                       Page 1 of1
                                                                                                                               WMC0015
    Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 16 of 19




WESLEY MEDICAL CENTER/GALICHIA HEART HOSPITAL        (COCGHA    )



                           J-
DISCHARGE INSTRUCTIONS (ED)
REPORT #: 0305-0468 REPORT STATUS: Draft
DATE: 03/05/17 TIME: 1908
PATIENT:       ~.~                            UNIT J: E000135095
ACCO~_E00009412379                            ROOM/BED:
DOB: lllllfll AGE: SY 02M        SEX: M       AlTEND: EDOOC - Generic MD for EDM
ADM OT:                                       AUTHOR: Grover,Bridget C PA-C
* ALL edits or amendments must be made on the electronic/computer document *


•
       t • .nt
          JE    Ml••
                  of record information for this document is:
               50~~
Acct~: E00009412379
                      Age: 5
                        DOB:1111111111'2011
Report including patient information as it appeared at the time this document
was generated and provided to the patient is as follows below.

DORIAN JAYDON MORGAN
PatID: E00013509S Age: 5
Acct#: E00009412379 DOB: 12/26/2011
Printed: 03/05/2017 7:08 PM
By: Grover, Bridget
General Emergency Department Discharge Instructions
The exam and treatment you received in the Emergency Department were for an
urgent problem and are not intended as complete care. It is important that you
follow up with a doctor, nurse practitioner, or physician assistant for ongoing
care. If your symptoms become worse or you do not improve as expected and you
are unable to reach your usual health care provider, you should return to the
Emergency Department. we are available 24 hours a day.
You were treated in the Emergency Department      by~
Primary Provider: Bridget Grover, PA
The Following Instructions were selected for You Today: Pharyngitis, Strep
Pharyngitis, Strep
You have been diagnosed with strep pharyngitis.
Strep pharyngitis (strep throat) is an infection in the back of the throat and
tonsils. It is caused by bacteria ca11 ed Streptococcus pyogenes. The word
'"pharyngitis" means "sore throat." The doctor might use a test: to find out
whether your child's sore throat was caused by strep bacteria or a virus. If a
virus caused the sore throat, antibiotics will not help. Taking antibiotics
when they are not needed is dangerous because it leads to resistance. This
means the drugs will not work as well when they are needed the next time.

PATIENT'S NAME: • • • J                                 ACCOUNT NO: E00009412379


symptoms of strep pharyngitis include fever (temperature higher than 100.4         FI




                          MRN:E000135095 Encounter:E00009412379      Page 1of3
                                                                                        WMC 0016
             Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 17 of 19




           38 C), sore throat, painful swallowing, headache, abdominal pain and vom1t1ng.
           You might see a rash that feels like sandpaper. You mi!iJht have swollen tender
           neck glands. There are usually white spots on the tonsils.
           Most people with cold symptoms (runny or stuffy nose or cough) do NOT have strep
           throat, even if their throats are sore. The doctor might not test you for strep
           throat. some people have strep bacteria in the throat all the time but don't
           get sick. We call these people "carriers." A carrier will always test positive
           for strep, even thou~h the strep didn't cause your sore throat. If all 4 of the
           following are true, it is likely your sore throat was caused by strep bacteria:
               * You have a fever (temperature higher than l00.4 FI 38 C), either here or
                 at home.
              * There are white spots in the back of your throat.
               * Your lymph nodes (glands) are swollen.
               ~ You have NO other cold symptoms, like a stuffy nose, runny nose, or cough.

           Strep pharyngitis is treated with antibiotics, medicine for pain and fever
           (temperature higher than 100.4 F / 38 C), and fluids. I t is VERY IMPORTANT that
           you take all of the antibiotics as directed, even if you are feeling better
           before the antibiotics are finished.
           YOU SHOULD SEEK MEDICAL ATTENTION IMMEDIATELY, EITHER HERE OR AT THE NEAREST
           EMERGENCY DEPARTMENT, IF ANY OF THE FOLLOWING OCCURS:
              * You have trouble    breathin~.
              * You are hoarse or your voice changes.
              '' You drool or have difficulty swallowing.
              * Your sore throat gets worse or you start to have neck pain.
              *You are unable to take liquids or medicine.
              * You get worse at any time or do not get better in 2 to 3 days.
           Follow Up Information:
           FollO\V up with Your Physician in 1-2 days.   call as soon as possible to arrange.
           What To Do:
              * Take this sheet with you when you go to your follow-up visit.
              * If you have any problem arranging the follow-up visit, contact the
                Emergency Department immediately.
              * Take all medications as directed.
           Additional Information:
              * There are occasions where additional lab tests return u2013 such as a
           culture
                result or an X-ray or EKG - is further reviewed after you are discharged.
                If a change in your dia~nosis or treatment is indicated, we will attempt to
                contact you. It is critical that we have a current phone number for you.
              * If you had X-rays done, we can provide you a co with those X-rays for your
                review and follow-up.

           PATIENT'S NAME:                                     ACCOUNT NO: E00009412379



              * culture results may take 2-3 days. We review many culture results and will
                attempt to contact you if the results are significant or may change your
                treatment:.




Patient:                             MRN:E000135095 Encounter:E00009412379   Page 2 of3
                                                                                             WMC0017
                Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 18 of 19




           Prescriptions Written:
           Amoxicillin 400 mg/5 mL Suspension, Take 6cc po bid x 10 days .        Dispense qs.
           Prescriber: Grover, Bridget
           Paper Prescription given to patient
           If side effects develop, such as a rash, difficulty breathing, or a severe upset
           stomach,
           stop the medication and call your doctor or the Emergency Department.
           Preventative Health Instructions:
           The care you received in the emergency depart:ment has been done on an emergency
           basis only and is not intended to be a substitute for re~ular medical care. If
           your condition or symptoms persist or get worse at any time, you should return
           to "the emergency depart:menl: if you' re unable -i:o cont:act your own physician.
           Please understand that although we may not have determined a specific cause of
           your symptoms today, further evalua-rion may be necessary. It is important to
           get a primary care provider (doctor, PA, or nurse practitioner) for follow up as
           well as ongoing healthcare needs.
           The following information is provided for you as education regarding
           preventa-rive health care and follow up from your emergency depart:ment visit:
           Regular exercise, good diet and adequate fluid intake are very important for
           general health maintenance. Please discuss these with your primary care doctor
           to develop a plan specific to your needs.
           Tobacco use is a risk factor for multiple serious illnesses. If you use
           -i:obacco, please contact the QuitLine at 1-800-QUITNO'.\I Cl-800-784-8669) or
           www.KSquit.org to assist in your efforts to stop using tobacco products.
           During your visit today your blood pressure may have been higher than normal.
           If it was high you should have this rechecked. Follow up with your physician or
           the referral provider for a recheck within 4 weeks.
           Hypertension is a common but serious illness that should be monitored closely.
           I,                  understand the instructions and will arrange for follow-up
           car

           PATIENT/REPRESENTATIVE SIGNATURE


           STAFF SIGNATURE


           PATIENT'S NAME: M               J                    ACCOUNT NO: E00009412379




Patient:                           MRN:E000135095   Encounter:E00009412379     Page 3 of3
                                                                                             WMC0018
             Case 2:18-cv-02158-KHV Document 431-2 Filed 04/23/20 Page 19 of 19



Today's Date: 03/05/2017                                                              Patient:   D•Mt
                                                                                       Account#:E00009412379




 The care you received in the emergency department has been done on an emergency basis only and is not intended to
 be a substitute for regular medical care. If your condition or symptoms persist or get worse at any time, you should
 return to the emergency department if you're unable to contact your own physician. Please understand that although
 we may not have determined a specific cause of your symptoms today, furcher evaluation may be necessary. It Is
 important to get a primary care provider (doctor, PA, or nurse practitioner) for follow up as well as ongoing healthcare
 needs.

 The following information is provided for you as education regarding preventative health care and follow up from your
 emergency department visit:

 Regular exercise, good diet and adequate fluid intake are very important for general health maintenance. Please
 discuss these with your primary care doctor to develop a plan specific to your needs.                           ·

 Tobacco use is a risk factor for multiple serious illnesses. If you use tobacco, please contact the Quitline at
 1-800-QUITNOW (1·800-784-8669) or www.KSquit.org to assist in your efforts to stop using tobacco products.

 During your visit today your blood pressure may have been higher than normal. If it was high you should have this
 rechecked. Follow up with your physician or the referral provider for a recheck withirr 4 weeks.

 Hypertension is a common but serious illness that should be monitored closely.




I, DORIAN MORGAN, understand the instructions and will arrange for follow-up care.




  Iflllllll Ill l~lll lllll I llll
                                                                                                        03/05/2017 7:08 PM
                                                                                                               Page: 3 of 3

              PINS




                                     MRN:E000135095 Encounter:E00009412379                  Page 1 of1
                                                                                                                   WMC0019
